               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

GRANITE STATE INSURANCE                          )
COMPANY,                                         )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               ) CIVIL ACTION 19-0848-WS-M
                                                 )
NEW WAY OUT, CORPORATION,                        )
et al.,                                          )
                                                 )
       Defendants.                               )

                                           ORDER
       This matter is before the Court on the plaintiff’s motion to dismiss Counts
Two and Three of the defendants’ counterclaim. (Doc. 20). The parties have filed
briefs and other materials in support of their respective positions, (Docs. 19-20,
29-30), and the motion is ripe for resolution.
       Counts Two and Three attempt, in skeletal fashion, to allege causes of
action for normal and abnormal bad faith under Alabama law. (Doc. 11 at 4-5).
The plaintiff correctly points out that the counterclaim fails even to allege all the
elements of these causes of action; as such, it necessarily fails to allege these
claims with the plausibility required by Rule 8(a) as construed by Bell Atlantic
Corp. v. Twombly, 550 U.S. 544 (2007), and other cases. The defendants attempt
no defense of their pleading but instead offer almost 200 pages of exhibits to
support an unpleaded claim of bad faith failure to settle.
       For the reasons set forth above, the motion to dismiss is granted. Counts
Two and Three of the counterclaim are dismissed. The defendants may file and
serve, on or before April 6, 2020, an amended counterclaim that corrects the
deficiencies in Counts Two and Three, failing which this dismissal will be with
prejudice and without further leave to amend as to the dismissed claims. Before
repleading Counts Two and Three, the defendants should satisfy themselves that
they can satisfactorily meet the plaintiff’s objection that their bad faith claims
must fail as a matter of law for lack of damages.

       DONE and ORDERED this 23rd day of March, 2020.


                                           s/ WILLIAM H. STEELE
                                           UNITED STATES DISTRICT JUDGE




                                           2
